  Case 19-34993-KRH         Doc 175-6   Filed 12/11/20 Entered 12/11/20 18:51:35        Desc Ex
                                          F Page 1 of 3

Creditor                                    Type     Scheduled      Claimed      Allowed Priority

Internal Revenue Service                 Priority    $692,547.00   $737,017.00     $715,529.00
Hanover Cty (property)                   Priority     $3,717.00                     $3,483.00
Capital One Auto                         Secured      $39,356.00   $40,863.00
Wells Fargo Dealer                       Secured      $21,087.00   $19,394.00
Partners Credit Union                    Secured      $14,546.00
Carrington Mortgage Services             Secured     $533,127.00
Carrington Mortgage Services             Secured     $180,902.00
BB&T/Truist                              Unsecured      $741.00
Capital One                              Unsecured      $234.00
Citibank/Home Depot/Quantum              Unsecured      $434.00      $415.00
Comenity/Wayfair/Quantum                 Unsecured    $1,169.00     $1,169.00
Commonwealth Radiology                   Unsecured      $420.00
Dominion Energy                          Unsecured     $1,200.00
Genesis Bankcard                         Unsecured      $416.00
Independent Savings Plan                 Unsecured     $6,768.00
Kelly Barnhart                           Unsecured     $2,900.00
Knight Capital Funding                   Unsecured    $60,358.00
Navient/Student Loan                     Unsecured   $150,606.00
On Deck Capital                          Unsecured    $40,268.00   $40,268.00
SPG Advance                              Unsecured        unk
Synchrony/Ashley/Jefferson Capital       Unsecured    $1,362.00    $1,363.00
TBF Financial                            Unsecured    $18,384.00   $18,254.00
The Nesbitt Law Firm                     Unsecured     $1,489.00    $1,638.00
Verizon Wireless                         Unsecured     $2,196.00
Case 19-34993-KRH    Doc 175-6      Filed 12/11/20 Entered 12/11/20 18:51:35             Desc Ex
                                      F Page 2 of 3

Allowed as Secured    Unsecured                              Notes

      $0.00           $21,488.00       onal income tax owed of$6,196 being paid in Spouse's Chapter
                       $234.00
    $40,863.00                                Being paid in full Spouse's Chapter 13
    $21,087.00                                Being paid in full Spouse's Chapter 13
    $14,546.00                                Being paid in full Spouse's Chapter 13
   $533,127.00                            Arrearages being paid in Spouse's Chapter 13
   $180,902.00                                 Payments are current/outside Plan



                        $415.00                              $0.00
                       $1,169.00                             $0.00
                        $420.00                              $0.00
                       $1,200.00                             $0.00
                        $416.00                              $0.00
                       $6,768.00                             $0.00
                       $2,900.00                             $0.00
                       $60,358.00                            $0.00
                      $150,606.00                            $0.00
                       $40,268.00                            $0.00

                      $1,363.00                              $0.00
                      $18,254.00                             $0.00
                      $1,638.00                              $0.00
                      $2,196.00                              $0.00
     Case 19-34993-KRH   Doc 175-6   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                       F Page 3 of 3




13
